

Exhibit 10.4




AMERIPRISE FINANCIAL


SUPPLEMENTAL RETIREMENT PLAN




As Amended and Restated Effective October 3, 2017











--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 PURPOSE, EFFECTIVE DATE AND TRANSITION RULES    3
ARTICLE 2 DEFINITIONS    4
ARTICLE 3 ELIGIBILITY    6
ARTICLE 4 PLAN BENEFITS    7
ARTICLE 5 SUBACCOUNTS, INVESTMENT PERFORMANCE AND TRANSFERS    10
ARTICLE 6 DISTRIBUTION OF BOOK RESERVE ACCOUNTS    12
ARTICLE 7 BENEFICIARY DESIGNATION    14
ARTICLE 8 EFFECT OF CERTAIN EVENTS    14
ARTICLE 9 SPECIAL RESTRICTIONS    15
ARTICLE 10 AMENDMENT AND TERMINATION    16
ARTICLE 11 ADMINISTRATION    16
ARTICLE 12 CLAIMS PROCEDURES    17
ARTICLE 13 MISCELLANEOUS    18






2

--------------------------------------------------------------------------------






AMERIPRISE FINANCIAL
SUPPLEMENTAL RETIREMENT PLAN


As Amended and Restated Effective October 3, 2017
Article 1
Purpose, Effective Date and Transition Rules
1.01.    Purpose. The Ameriprise Financial Supplemental Retirement Plan (the
“Plan”) was adopted by Ameriprise Financial, Inc. effective October 1, 2005, was
amended and restated in its entirety effective January 1, 2007, was amended and
restated in its entirety effective January 1, 2009 and January 1, 2010, was
amended and restated in its entirety effective April 1, 2010, and is hereby
amended and restated in its entirety effective October 3, 2017. The Plan is
intended to supplement retirement benefits provided under the Retirement Plan,
the 401(k) Plan (for pay periods ending prior to December 31, 2006), and any
other retirement and savings plans sponsored by the Company, for a select group
of management or highly compensated individuals. The Plan is intended to be and
shall be construed and operated as a “top-hat plan” under Sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and Section 2520.104-23 of the United States Department of
Labor Regulations.
1.02.    Effective Date. The Plan became effective October 1, 2005. Effective as
of the close of business on September 30, 2005, the American Express Company
effectuated the distribution of all of the outstanding securities of Ameriprise
Financial, Inc. to the shareholders of the American Express Company in a
tax-free spin-off under the Code (the “Spin-Off”). On that date, the Company
ceased to be a participating employer in the American Express Company’s
tax-qualified retirement plans and the components of such plans covering Company
participants were transferred to new plans established by the Company in a
transaction that complied with Section 414(l) of the Code. In connection with
this transaction, the component of the American Express Company Supplemental
Retirement Plan (the “AXP Plan”) covering Company participants was similarly
transferred to the Company. Effective as of the close of business on September
30, 2005, the Company and its subsidiaries ceased to be participating companies,
and employees and retirees of the Company and its subsidiaries ceased to be
participants, in the AXP Plan. Effective January 1, 2007, the Plan was amended
to discontinue contributions to Participants in excess of the limits under the
401(k) Plan for pay periods ending after December 31, 2006, and to reflect
certain other design changes. Effective January 1, 2009, the Plan was amended to
comply with the requirements of Section 409A, and to reflect certain other
design changes. Effective April 1, 2010, the Plan was amended to clarify the
operation of certain provisions in compliance with Section 409A. Effective for
years beginning after December 31, 2007, Section 4.01(b) of the Plan is hereby
amended to change the Plan’s vesting rules for amounts provided under the
Retirement Plan. The Plan is hereby further amended and restated as of October
3, 2017, to reflect a new name of the book reserve accounts under which certain
benefits were provided pursuant to Section 4.02.


3

--------------------------------------------------------------------------------




1.03.    Transition Rules
(a)    Opening Account Balances and Participation. Unless otherwise expressly
set forth herein, the account balance as of the close of business on September
30, 2005 of any individual who had accumulated benefits under the AXP Plan, the
responsibility for which was transferred to the Company pursuant to the Employee
Benefits Agreement by and between the American Express Company and the Company,
dated as of September 30, 2005 (the “EBA”), shall be the account balance such
Participant had in the AXP Plan immediately before the Spin‑Off. For purposes of
this transition rule only, “Participant” shall include individuals with accrued
benefits under the AXP Plan, the responsibility for which was transferred to the
Company under the EBA. A Participant who became an Employee of the Company and
Participant under the Plan shall accrue benefits and receive distributions of
such benefits, including benefits accrued under the AXP Plan, as set forth below
in the Plan. A Participant who had accrued benefits under the AXP Plan, but did
not become an Employee of the Company accruing additional benefits under the
Plan, shall have benefits solely as set forth in, and shall receive payments
from the Company solely in accordance with, the terms of the AXP Plan as in
effect on September 30, 2005.
(b)    Plan Elections and Designations. Notwithstanding anything herein to the
contrary and in accordance with the requirements of the EBA, all beneficiary
designations, deferral election forms, investment elections, payment form
elections, and qualified domestic relations orders creating rights for alternate
payees in effect under the AXP Plan as of September 30, 2005 shall be deemed to
be effective with respect to the Plan. For purposes of this Article 1.03(b),
investment elections relating to the American Express Company Stock Fund under
the AXP Plan shall be deemed to apply to the Company Stock Fund under the Plan.
(c)    Calculation of Limitations. Notwithstanding anything herein to the
contrary, for purposes of calculating the Section 415 Limitations and the
Section 401(a)(17) Limitation, compensation and benefits accrued under the AXP
Plan (and the underlying AXP qualified retirement plans) and/or while a
Participant was employed by the American Express Company or its affiliates
during 2005 shall be taken into consideration under the Plan for the 2005 Plan
Year.
Article 2    
Definitions
As used in the Plan, the following terms have the meanings indicated below:
2.01.    “Affiliate” means any corporation or other trade or business under
common control with the Company, as further defined in the Company’s Qualified
Retirement Plans.
2.02.    “Beneficiary” means the individual or entity designated by the
Participant pursuant to Article 7 and in accordance with procedures established
by the Committee to receive benefits under the Plan in the event of the
Participant’s death.
2.03.    “Board” means the board of directors of the Company.


4

--------------------------------------------------------------------------------




2.04.    “Change in Control” has the meaning given such term in the Ameriprise
Financial 2005 Incentive Compensation Plan, as amended.
2.05.    “Claimant” has the meaning set forth in Article 12.01.
2.06.    “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time, and all regulations, interpretations and administrative
guidance issued thereunder.
2.07.    “Committee” means the Compensation and Benefits Committee of the
Company or such other committee designated by the Board to administer the Plan.
Any reference herein to the Committee shall be deemed to include any person to
whom any duty of the Committee has been delegated pursuant to Article 11.03.
2.08.    “Company” means Ameriprise Financial, Inc. and any of its subsidiaries
and Affiliates which have become participating employers in a Qualified
Retirement Plan.
2.09.    “Compensation” means, with respect to excess benefits calculated with
reference to a particular Qualified Retirement Plan, “Compensation” as defined
in the applicable Qualified Retirement Plan, as the context implies, provided
that the Committee may, in its discretion, designate additional or different
items, such as the value of certain equity awards, as Compensation for purposes
of one or more of the benefits provided under the Plan.
2.10.    “Deferral Plan” means the Ameriprise Financial Deferred Compensation
Plan, or any similar or successor non-qualified plan for the deferral of
compensation in accordance with Section 409A.
2.11.    “Defined Termination” has the meaning given such term in the Senior
Executive Severance Plan.
2.12.    “Employee” means an elected or appointed officer of the Company or any
other individual whom the Committee identifies as an employee of the Company,
and whose compensation is reported on a Form W-2, regardless of whether the use
of such form is subsequently determined to be erroneous.
2.13.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.14.    “Insiders” means such Participants who are or may be required to file
reports under Section 16(a) of the Exchange Act, with respect to equity
securities of Ameriprise Financial, Inc.
2.15.    “401(k) Plan” means the Ameriprise Financial 401(k) Plan, as amended.
2.16.    “Participant” means an eligible Employee who accrues benefits under the
Plan.
2.17.    “Plan Year” means the calendar year with reference to which benefits
are determined under the Plan.


5

--------------------------------------------------------------------------------




2.18.    “Qualified Retirement Plan” means the Retirement Plan and/or the 401(k)
Plan, as the context may imply.
2.19.    “Retirement Plan” means the Ameriprise Financial Retirement Plan, as
amended.
2.20.    “Section 401(a)(17) Limitation” refers to the limitation on the dollar
amount of Compensation which may be taken into account under the Qualified
Retirement Plans under Section 401(a)(17) of the Code.
2.21.    “Section 409A” means Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.
2.22.    “Section 415 Limitations” refer to the limitations on benefits for
defined benefit pension plans and defined contribution plans which are imposed
by Section 415 of the Code.
2.23.    “Senior Executive Severance Plan” means the Ameriprise Financial Senior
Executive Severance Plan, as amended.
2.24.    “Termination of Employment” means a “separation from service” as
defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.
2.25.    “Unforeseeable Emergency” means, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.
Article 3    
Eligibility
3.01.    Automatic Participation. Participation in the Plan shall be limited to
Employees who meet the requirements of Articles 3.02(a) and 3.02(b), and shall
automatically occur for such Employees; provided, that the Committee may
designate, on a case-by-case basis, Employees or categories of Employees who
shall not be eligible to participate in all or any portion of the Plan.
3.02.    Participation Requirements. To become a Participant in the Plan, an
Employee must:
(a)    be a participant under a Qualified Retirement Plan maintained by the
Company. Participation by an Employee in a Qualified Retirement Plan shall be
determined pursuant to and in accordance with the eligibility criteria
applicable under such Qualified Retirement Plan; and
(b)    for the relevant Plan Year:


6

--------------------------------------------------------------------------------




(i)    be credited with Compensation earned from the Company in an amount in
excess of the applicable Code Section 401(a)(17) Limitation or accrue benefits
under a Qualified Retirement Plan in excess of the Section 415 Limitation; or
(ii)    have deferred Compensation under a Deferral Plan and be classified as a
level “Grade Band 50” personnel or greater (as such classification is defined by
the Committee from time-to-time); provided, however, that the Committee may, in
its sole discretion, set a different required pay level or grade for
participation in the Plan.
Article 4    
Plan Benefits
4.01.    Benefits Under the Retirement Plan. For purposes of this Article 4.01,
capitalized terms not otherwise defined herein shall have the same meaning set
forth in the Retirement Plan.
(a)    Benefits in Excess of Limits Under the Retirement Plan. If a Participant
is a participant under the Retirement Plan, other than a terminated participant,
the Company shall establish a book reserve account to be determined as follows:
(i)    Initial Book Reserve Account Balance. A Participant’s initial book
reserve account balance shall be zero unless the Participant was a participant
in the AXP Plan. A Participant who was a participant in the AXP Plan shall have
an initial book reserve account balance equal to his or her book reserve account
balance in the AXP Plan on September 30, 2005.
(ii)    Contribution Credits. There shall be credited to a Participant’s book
reserve account, in accordance with Article 4.04, an amount equal to the excess,
if any, of: (x) the Contribution Credits that would have been credited to a
Participant’s Defined Benefit Account Balance under the Retirement Plan for the
Plan Year if the Plan’s definition of Compensation was used, the Section
401(a)(17) Limitation was ignored, and the Participant had not elected or been
required to defer the receipt of any Compensation pursuant to a Deferral Plan,
over (y) the actual Contribution Credits credited to the Participant’s Defined
Benefit Account Balance under the Retirement Plan for the Plan Year. In the
event a Participant terminates from service as a result of a disability, as
determined under the Retirement Plan, this Article 4.01(a)(ii) will apply as if
the Section 401(a)(17) Limitation and Section 415 Limitations applied to the
deemed Compensation considered by the Retirement Plan.
(b)    Additional Years of Service. Certain Participants, as determined by the
Company in its sole discretion, may be deemed to have rendered three additional
Years of Service under the Plan. For each such Participant, subject to such
terms and conditions as the Company may impose upon such benefits by special
agreement with such Participant (in the event of a conflict with this
Article 4.01(b), such special agreement shall control), an additional amount
shall be credited to the Participant’s book reserve account equal to the excess,
if any of: (x) the total cumulative Contribution Credits that would have been
credited to the Participant’s book reserve account under Article 4.01(a) had the
Participant rendered such additional Years of Service under the Retirement Plan,
over (y) the actual total cumulative Contribution Credits credited to the
Participant’s book reserve account under Article 4.01(a) as of the date the
Participant is eligible for


7

--------------------------------------------------------------------------------




such benefits under the Plan. Subject to the terms of the special agreement with
each such Participant, such amounts shall be calculated and credited in
accordance with Article 4.04 under procedures to be determined from time to time
by the Committee and consistently applied to similarly situated Employees.
Unless otherwise determined by the Committee or agreed in a special agreement
with the Participant, amounts credited under this Article 4.01(b) shall be
subject to three-year vesting, and such amounts shall be forfeited by the
Participant if the Participant’s service with the Company terminates for any
reason other than death or disability (as defined in the Retirement Plan) before
three years of actual service have been rendered to the Company by such
Participant.
(c)    Benefits Formula. The formula of the benefits for a Plan Year under this
Article 4.01 shall be determined by the Committee and applied in a uniform
manner for all similarly situated Employees.
(d)    Benefits Restricted to Vested Portion. The benefits credited under this
Article 4.01 at the time of distribution to a Participant shall be restricted to
a Participant’s vested portion. Unless otherwise expressly provided in the Plan,
a Participant’s vested portion shall be determined under the vesting provisions
of the Retirement Plan; provided, that vesting shall cease as of the date a
Participant commences payment pursuant to Article 6.02. Any non-vested portion
of amounts credited to a Participant hereunder shall be forfeited.
(e)    Additional Accounts. The Committee may, in its sole and exclusive
discretion, establish additional book reserve accounts from time to time. The
procedures to reflect and credit increases, decreases, interest, dividends, and
other income, gains and losses shall be determined by the Committee in its sole
and exclusive discretion.
4.02.    Benefits Under the 401(k) Plan. For purposes of this Article 4.02,
capitalized terms not otherwise defined herein shall have the same meaning set
forth in the 401(k) Plan.
(a)    Benefits in Excess of Limits Under the 401(k) Plan. If a Participant was
a participant in the 401(k) Plan for a Plan Year ending on or before December
31, 2006, the Company established book reserve accounts under the Plan on behalf
of such Participant. A Participant’s initial book reserve account balance was
zero unless the Participant was a participant in the AXP Plan. A Participant who
was a participant in the AXP Plan had an initial balance in each book reserve
account equal to such Participant’s book reserve account balance in the
equivalent account under the AXP Plan on September 30, 2005. The following
amounts shall be credited to the Participant’s book reserve accounts as
described in Article 4.04 (such book reserve accounts as so credited shall be
referred to as the “401(k) Plan-Related SRP Account”):
(i)    Company Stock Contribution Allocation. For pay periods ending on or
before December 31, 2006, an amount was credited to the Participant’s book
reserve account for each Plan Year equal to: (A) one percent, or such other
amount as may be set by the Committee for some or all Participants, of the sum
of: (1) the Participant’s Compensation, calculated without the Section
401(a)(17) Limitation or Section 415 Limitations, plus (2) that portion of a
Participant’s Compensation deferred during such Plan Year pursuant to a Deferral
Plan, minus (B) the amount actually allocated as a Company Stock Contribution to
the account of the Participant under the 401(k) Plan.


8

--------------------------------------------------------------------------------




(ii)    Company Profit-Sharing Contribution Allocation. For pay periods ending
on or before December 31, 2006, an amount was credited to the Participant’s book
reserve account for each Plan Year equal to: (A) the Company Profit-Sharing
Contribution percentage utilized for purposes of the 401(k) Plan for that Plan
Year for such Participant times the sum of: (1) the Participant’s Compensation,
calculated without the Section 401(a)(17) Limitation or Section 415 Limitations,
plus (2) that portion of a Participant’s Compensation deferred during such Plan
Year pursuant to a Deferral Plan, minus (B) the amount actually allocated as a
Company Profit-Sharing Contribution to the account of the Participant under the
401(k) Plan. Unless otherwise expressly provided in the Plan, benefits credited
under this Article 4.02(a)(ii) at the time of distribution shall be restricted
to a Participant’s vested portion as determined under the applicable provisions
of the 401(k) Plan. Any non-vested portion of such deferred compensation to be
paid shall be forfeited.
(iii)    Company Matching Contribution Allocation. For pay periods ending on or
before December 31, 2006, a Company matching contribution, whether or not the
Participant actually elected to defer Compensation under the 401(k) Plan, for
each Plan Year equal to three percent, or such other amount as may be set by the
Committee for some or all Participants, of: (A) that portion of the
Participant’s Compensation which was deferred during the Plan Year pursuant to a
Deferral Plan, plus (B) that portion of the Participant’s Compensation (not
including the amounts deferred as described in clause (A) above) in excess of
the Section 401(a)(17) Limitation, was contributed and allocated to the account
of a Participant by the Company as a matching contribution on behalf of such
Participant; provided, however, for purposes of this Company matching
contribution, Compensation shall not be subject to the Section 401(a)(17)
Limitation.
(b)    Additional Accounts. The Committee may, in its discretion, establish
additional book reserve accounts from time to time. The procedures to reflect
and credit increases, decreases, interest, dividends, and other income, gains
and losses shall be determined by the Committee in its sole and exclusive
discretion.
4.03.    Benefits Upon a Change in Control. If a Participant who is eligible to
receive benefits under the Senior Executive Severance Plan experiences a Defined
Termination, then the Participant shall be entitled to an additional benefit
under the Plan in an amount equal to the contributions that would have been made
by the Company on behalf of the Participant under the Retirement Plan or the
Plan (and other similar plans of the Company), during a period equal to the
number of weeks of severance pay to which the Participant is entitled under the
Senior Executive Severance Plan, as in effect immediately prior to the Change in
Control, assuming compensation per week during such period of an amount equal to
the Participant’s weekly severance benefit under the Senior Executive Severance
Plan (for avoidance of doubt, without consideration of any offsets which may be
provided in such plan against severance benefits, such as termination pay,
office closing amounts, etc.). The full amount of such benefit shall be credited
to the Participant’s book reserve accounts, as described in Article 4.04,
effective as of the date of the Defined Termination.
4.04.    Crediting of Accounts
(a)    Time and Manner. Amounts described in this Article 4 shall be credited to
a book reserve account established for a Participant at such times and in such
manner as may be


9

--------------------------------------------------------------------------------




determined by the Committee. In making such credits, the Committee shall
generally attempt to, but shall not be required to, credit accounts at a time
and in a manner as similar as possible to the time and manner for the crediting
of similar amounts under the Qualified Retirement Plans; provided that, unless
the Committee determines otherwise, amounts credited to an account with respect
to the application of the Section 415 Limitations to the Retirement Plan shall
be credited upon the commencement of the benefit payment under the Retirement
Plan, and may, pursuant to rules determined by the Committee, include for
purposes of such calculation years of service, compensation, and other crediting
information accrued under the AXP Plan. The Committee shall apply such
procedures consistently to similarly situated Participants.
(b)    Company Stock Contributions. Amounts described in Article 4.02(a)(i)
shall be initially credited to a book reserve account established for a
Participant which shall be denominated in units (“Units”). For purposes of the
Plan, the price and value of a Unit shall be determined by the Committee in a
manner determined by the Committee to be reasonably consistent with similar
determinations made under the 401(k) Plan Company Stock Fund (the “Stock Fund”).
(c)    Other Contributions. Amounts described in Articles 4.02(a)(ii)
(profit‑sharing contributions), 4.02(a)(iii) (matching contributions) and 4.03
(benefits upon a change in control) shall be credited to a book reserve account
established for a Participant which shall contain various subaccounts selected
by the Committee in its sole and exclusive discretion, representing the various
investment funds available to a Participant under the 401(k) Plan as provided
for in the Plan; provided that, unless otherwise determined by the Committee, no
subaccount shall be established under the Plan to coincide with any
self-directed brokerage account which may be available under the 401(k) Plan.
Article 5    
Subaccounts, Investment Performance and Transfers
5.01.    Earnings Crediting. For each Participant, the book reserve accounts
established pursuant to Article 4.01 shall be increased by the Imputed Earnings
Credit (as such term is defined in the Retirement Plan), not less frequently
than annually, under procedures and at times determined by the Committee and
consistently applied for similarly situated Participants. Such earnings shall be
credited at the same interest rate and computed in a similar manner (to the
extent administratively feasible) as Imputed Earnings Credits are computed under
the Retirement Plan for each Plan Year.
5.02.    Performance of Company Stock. Subject to Article 5.06, and to such
rules as may be adopted by the Committee, the performance of the book reserve
account established for each Participant pursuant to Article 4.04(b) shall
reflect the performance of the Stock Fund. Such book reserve account shall
reflect such increases or decreases in value from time to time, whether from
dividends, gains, losses or otherwise, as may be experienced by the Stock Fund.
Subject to Article 9, and to such rules as may be adopted by the Committee, a
Participant may elect to transfer credits to the book reserve account
established pursuant to Article 4.04(b) to or from such account to or from one
or more subaccounts established pursuant to Article 4.04(c), in a manner similar
to the rules for such transfers under the 401(k) Plan.


10

--------------------------------------------------------------------------------




5.03.    Investment following Change in Control. Notwithstanding the above,
effective immediately upon a Change in Control, to the extent a book reserve
account established on behalf of a Participant reflects, or by the terms of the
Plan should in the future reflect, the performance of the Stock Fund, it shall
thereafter reflect the performance of the 401(k) Plan Income Fund, or a default
subaccount selected by the Committee.
5.04.    Investment Allocation. For each Participant, credits to the book
reserve account established pursuant to Article 4.04(c) shall be made to such
subaccounts thereunder as directed by such Participant. If more than one
subaccount is selected, a Participant must designate, on a form or other medium
acceptable to the Committee, in one-percent increments, the amounts to be
credited to each subaccount. A Participant shall be allowed to amend such
designation consistent with the frequency of investment changes offered the
Participant under rules governing the 401(k) Plan for a given Plan Year.
5.05.    Investment Performance. Subject to Article 5.06, for each Participant,
the performance of such subaccounts shall reflect the performance of the
investment fund under the 401(k) Plan that such subaccount represents. Each such
subaccount shall reflect such increases or decreases in value from time to time,
whether from dividends, gains, losses or otherwise, as that experienced by the
related investment fund under the 401(k) Plan. Subject to Article 9, credits to
such subaccounts may be transferred to any other subaccount under the Plan on
such terms and at such times as permitted with respect to the related investment
funds under the 401(k) Plan, and to such rules as may be adopted by the
Committee. If a Participant fails to affirmatively designate one or more
subaccounts pursuant to this Article 5.05, subject to rules established by the
Committee, such Participant shall be deemed to have selected either a default
account selected by the Committee or, to the extent feasible, the subaccount(s)
that relate to the Participant’s investment direction under the 401(k) Plan;
provided, however, to the extent an Insider has directed 401(k) Plan amounts to
the Stock Fund, such Insider shall be deemed to have selected the subaccount
relating to the 401(k) Plan Income Fund or a default subaccount selected by the
Committee. Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide that one or more investment funds available under the 401(k)
Plan, including any self-directed brokerage account which may be available under
the 401(k) Plan, shall not be available for designation under the Plan.
5.06.    Valuation. Subject to Article 4.04(c), the subaccounts shall be valued
subject to such reasonable rules and procedures as the Committee may adopt and
apply to all Participants similarly situated with an effort to value such
subaccounts as if amounts designated were invested in at similar times and in
manners, subject to administrative convenience, as amounts are invested, and
subject to the same market fluctuation factors used in valuing such investments
in the 401(k) Plan.
Article 6    
Distribution of Book Reserve Accounts
6.01.    Distribution Elections.
(a)    Initial Elections. In accordance with rules and procedures adopted by the
Committee, and in compliance with Section 409A, existing Participants, including
Participants (other than those in pay status on December 31, 2004) who were
participants under the AXP Plan,


11

--------------------------------------------------------------------------------




may make a distribution election to receive benefits in a single lump-sum
payment or in annual installments payable over a period of five, ten or 15
consecutive calendar years. The amount of each installment payment shall be
equal to the value of the Participant's respective book reserve accounts divided
by the number of installments remaining to be paid.
(i)    Participants who have not previously made an initial distribution
election, whether under the Plan or under the AXP Plan, may make such an initial
election on or before the date set by the Committee.
(ii)    Employees who first become Participants after December 31, 2005 may make
an initial distribution election in accordance with rules and procedures adopted
by the Committee in compliance with Section 409A.
(iii)    A Participant’s distribution election is irrevocable and may not be
modified except as provided in Article 6.01(b). Such election shall apply to the
payment of all benefits under the Plan, including benefits accrued under the AXP
Plan (except for benefits that were in pay status under the AXP Plan on December
31, 2004).
(iv)    If a Participant fails to make a valid, timely distribution election in
accordance with this Article 6.01(a) and the rules and procedures adopted by the
Committee, such Participant shall be deemed to have made an initial distribution
election to receive benefits in the form of a single lump sum.
(b)    Subsequent Distribution Elections. A Participant who has not previously
modified an initial distribution election, whether under the Plan or under the
AXP Plan, may make a one-time modification to such Participant’s initial
distribution election to elect a different form of payment. To be effective,
such a modification shall be made by filing a written notice of modification in
such form and manner as the Committee may prescribe; provided, however, that the
modification (i) must be submitted no later than a date specified by the
Committee in accordance with the requirements of Section 409A, (ii) shall not
take effect until 12 months after the date on which such modification becomes
effective, and (iii) specifies a new distribution date (or a new initial
distribution date in the case of installment distributions) that is no sooner
than five years after the original distribution date (or the original initial
distribution date in the case of installment distributions), or such later date
specified by the Committee. A Participant may not change the payment method
after Termination of Employment. For the avoidance of doubt, any such
distribution which accelerates payments from the Plan shall not cause any
reduction in the amounts otherwise payable hereunder (notwithstanding Section
V(E)(1)(b)(ii) of the AXP Plan).
6.02.    Payment of Benefits.
(a)    Subject to Article 8, if a Participant has not made an effective one-time
modification to his or her initial distribution election pursuant to
Article 6.01(b), then payment of benefits shall be made (or commence in the case
of installment distributions) as follows: (i) if a Participant has elected (or
is deemed to have elected) a lump sum payment, it shall be made on the first
January 1 or July 1 which is at least six months following the Participant’s
Termination of Employment for any reason from the Company, or as soon thereafter
as administratively practicable,


12

--------------------------------------------------------------------------------




but in no event later than 90 days thereafter; and (ii) if a Participant has
elected annual installment payments, they shall begin on July 1 of the calendar
year following the Participant’s Termination of Employment for any reason from
the Company, or as soon thereafter as administratively practicable, but in no
event later than 90 days thereafter, and shall continue on each July 1
thereafter for the period selected by the Participant.
(b)    Subject to Article 8, if a Participant has made an effective one-time
modification to his or her initial distribution election pursuant to
Article 6.01(b), then payment of benefits shall be made (or commence in the case
of installment distributions) as follows: (i) if a Participant has elected (or
is deemed to have elected) a lump sum payment, it shall be made on the first
January 1 or July 1 which is at least five years and six months following the
Participant’s Termination of Employment for any reason from the Company, or as
soon thereafter as administratively practicable, but in no event later than 90
days thereafter; and (ii) if a Participant has elected annual installment
payments, they shall begin on July 1 of the calendar year following the
five-year anniversary of the Participant’s Termination of Employment for any
reason from the Company, or as soon thereafter as administratively practicable,
but in no event later than 90 days thereafter, and shall continue on each July 1
thereafter for the period selected by the Participant.
(c)    A Participant who has experienced a Termination of Employment and has
begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of such
Participant’s Termination of Employment, even if later re-employed by the
Company.
6.03.    Offsets. Notwithstanding anything in the Plan, the Retirement Plan or
the 401(k) Plan to the contrary, to the maximum extent permissible by Section
409A and applicable law, any amount otherwise due or payable under the Plan may
be forfeited, or its payment suspended, at the discretion of the Committee, to
apply toward or recover any claim the Company may have against the Participant,
including but not limited to, for the enforcement of the Company’s Detrimental
Conduct provisions under its long-term incentive award plan, to recover a debt
to the Company or to recover a benefit overpayment under a Company benefit plan
or program. No amounts shall be offset against a Participant’s account prior to
the date on which the offset amounts would otherwise be distributed to the
Participant unless otherwise permitted by Section 409A. An offset shall be made
only to the extent and in the manner permitted by the Company’s Policy Regarding
Section 409A Compliance.
6.04.    Effect of Severance Plans. The benefits of a Participant under the Plan
are subject to the terms of any severance plan of the Company or an Affiliate
applicable to such Participant, which plans may provide for the reduction of
such benefits in accordance with the terms thereof.
6.05.    Withholding. The Company shall be entitled to deduct from any payment
under the Plan, regardless of the form of such payment, the amount of all
applicable income and employment taxes, if any, required by law to be withheld
with respect to such payment or may require the Participant to pay to it such
tax prior to and as a condition of the making of such payment.
6.06.    Payment Medium. Any benefits payable under the Plan shall be paid in
cash from the general assets of the Company.


13

--------------------------------------------------------------------------------




Article 7    
Beneficiary Designation
7.01.    Beneficiary. A Participant shall designate such Participant’s
Beneficiary or Beneficiaries entitled to receive benefits under the Plan by
filing written notice of such designation with the Committee in such form as the
Committee may prescribe.
7.02.    Beneficiary Designation; Change. A Participant may revoke or modify
such designation at any time by a further written designation in such form as
the Committee may prescribe. A Participant’s Beneficiary designation shall be
deemed automatically revoked in the event of the death of the Beneficiary or, if
the Beneficiary is the Participant’s spouse, in the event of dissolution of
marriage.
7.03.    No Beneficiary Designation. If no designation is in effect at the time
benefits payable under the Plan become due, the Beneficiary shall be deemed to
be the Participant’s surviving spouse, if any, and if not, the Participant’s
estate.
Article 8    
Effect of Certain Events
8.01.    Death. Upon a Participant’s death, benefits under the Plan shall be
payable in cash to a Participant’s Beneficiary. If a Participant dies while
still actively employed by the Company, such payment shall be made as a single
lump-sum payment within 90 days of the date of the Participant’s death, or such
later date permissible under Section 409A. If a Participant elects annual
installment payments and dies after such installment payments have commenced,
any remaining installment payments shall be made to such Participant’s
Beneficiary as a single lump‑sum payment within 90 days of the date of the
Participant’s death, or such later date permissible under Section 409A.
8.02.    Unforeseeable Emergency. In the event that a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout of amounts credited to one or more of the Participant’s
book reserve accounts. The Committee shall determine, in its sole discretion,
whether the requested payout shall be made, the amount of the payout and the
Plan Accounts from which the payout will be made; provided, however, that the
payout shall not exceed the lesser of the Participant’s vested balance in his or
her book reserve accounts or the amount reasonably needed to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. In making its determination under
this Article 8.02, the Committee shall be guided by the requirements of Section
409A and any other related prevailing legal authorities and the Committee shall
take into account the extent to which a Participant’s Unforeseeable Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by the liquidation by the Participant of his or her assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). If, subject to the sole discretion of the Committee, the petition for
a payout is approved, the payout shall be made within 90 days of the date of the
Unforeseeable Emergency.


14

--------------------------------------------------------------------------------




8.03.    Change In Control. Notwithstanding the above and any other provision
herein to the contrary, to the extent permitted by Section 409A without excise
tax or penalty, effective immediately upon a Change of Control, the entire value
of each Participant’s book reserve accounts under the Plan shall be maintained
in a trust (the “Trust”) established by the Company for this purpose and the
Company shall transfer to the Trust an amount sufficient to fund the entire
value of each Participant’s book reserve accounts. The Trust is intended to be
classified for federal income tax purposes as a “grantor trust” within the
meaning of Subpart E, Part I, Subchapter J, Chapter 1, Subtitle A of the Code.
8.04.    Plan Termination. In the event of a termination of the Plan pursuant to
Article 10.02 as it relates to any Participant, then subject to Article 4.04,
all amounts credited to each of the book reserve accounts of each affected
Participant shall be 100 percent vested and shall be paid to the Participant or,
in the case of the Participant’s death, to the Participant’s Beneficiary, in a
lump sum. Such lump-sum payment shall be made 13 months after such termination
(or such earlier date permitted under Section 409A), notwithstanding any
elections made by the Participant, except that the Company shall not have any
right to so accelerate the payment of any amount to the extent such right would
cause the Plan to fail to comply with, or cause a Participant to be subject to a
tax under, the provisions of Section 409A.
Article 9    
Special Restrictions
9.01.    Insider Status. The provisions of this Article 9 shall apply to
Insiders. Such provisions shall apply during all periods that Insiders are
subject to reporting under Section 16(a) of the Exchange Act, including any
period following cessation of Insider status during which such Insiders are
required to report transactions pursuant to Rule 16a-2(b) (or its successor)
under the Exchange Act. At such time as any Insider ceases to be subject to
Section 16(a) reporting (and any period contemplated by Rule 16a-2(b) has
expired), this Article 9 shall cease to be applicable to such Participant.
9.02.    Applicability. This Article 9 shall be automatically applicable to any
person who, on and after the date hereof, becomes an Insider. For purposes of
the foregoing, the effective date of this Article shall be the date the person
becomes an Insider.
9.03.    Stock Fund Limitations. Notwithstanding anything in the Plan to the
contrary, (a) except as set forth below, credits to the account of an Insider
pursuant to Article 4.04 may not be made to any subaccount that reflects the
performance of the Stock Fund, (b) credits made pursuant to Article 4.04 to the
account of an Insider at any time may not be transferred to any book reserve
account or subaccount that reflects the performance of the Stock Fund, and (c)
credits made to an Insider’s book reserve account pursuant to Article 4.04(b) at
any time and credits to the account of an Insider pursuant to Article 4.04 that
were made to a subaccount that reflects the performance of the Stock Fund (which
credits could only have been made when such individual was not an Insider) may
not be transferred, withdrawn, paid out or otherwise changed, other than (i)
pursuant to Article 4.04(a) or (b) (but only at such time as such person is no
longer an Insider), or (ii) pursuant to the forfeiture provisions contained in
the last sentence of Article 4.02(a)(ii).


15

--------------------------------------------------------------------------------




9.04.    Exchange Act Exemption. It is intended that the crediting of amounts to
the accounts of Insiders that represents the performance of the Stock Fund is
intended to qualify for exemption from Section 16 under Rule 16b-3(d) under the
Exchange Act. The Committee shall, with respect to Insiders, administer and
interpret all Plan provisions in a manner consistent with such exemption.
Article 10    
Amendment And Termination
10.01.    Plan Amendment. The Committee may, at any time, amend or modify the
Plan in whole or in part, provided that the Committee may not reduce or modify
the amount of any benefit payable to a Participant or any Beneficiary receiving
benefit payments at the time the Plan is amended or modified. Notwithstanding
the foregoing, the Committee shall not have the right to amend the Plan to the
extent such amendment or modification would result in a violation of Section
409A.
10.02.    Plan Termination. Although the Company may anticipate that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Committee reserves the right to discontinue its
sponsorship of the Plan and to terminate the Plan; provided, however, that: (a)
the Committee may not reduce or modify the amount of any benefit payable to a
Participant or any Beneficiary receiving benefit payments at the time the Plan
is terminated; (b) all plans that are aggregated with the Plan for purposes of
Section 409A are also terminated; and (c) the Plan is not terminated proximate
to a downturn in the financial health of the Company, or any entity other than
the Company with whom the Company would be considered a single employer under
Sections 414(b) or 414(c) of the Code In the event of a termination described in
this Article 10.02, no new deferred compensation plans may be established by the
Company for a minimum period of three years following the termination and
liquidation of the Plan if such new plan would be aggregated with the Plan under
Section 409A.
Article 11    
Administration
11.01.    Committee Duties. The Plan shall be administered by the Committee. The
Committee shall have full power, authority and discretion to interpret, construe
and administer the Plan, and such interpretation and construction thereof and
actions taken thereunder shall be binding on all persons for the purposes so
stated by the Committee. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. The Committee may prescribe a
form of agreement to be used by a Participant and the Company, to the extent
deemed necessary, to defer compensation under the Plan.
11.02.    Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.


16

--------------------------------------------------------------------------------




11.03.    Agents. In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company.
11.04.    Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee, and any agent to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct by the Committee or any of its members
or any such agent.
Article 12    
Claims Procedures
12.01.    Presentation of Claim. Any Participant or the Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
12.02.    Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing: (a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or (b) that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant: (i)    the specific reason(s) for the denial of the claim, or any part
of it; (ii) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and (iv) an explanation of the
claim review procedure set forth in Article 12.03.
12.03.    Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative): (a) may review pertinent documents;
(b) may submit written comments or other documents; and/or (c) may request a
hearing, which the Committee, in its sole discretion, may grant.
12.04.    Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a


17

--------------------------------------------------------------------------------




manner calculated to be understood by the Claimant, and it must contain: (a)
specific reasons for the decision; (b) specific reference(s) to the pertinent
Plan provisions upon which the decision was based; and (c) such other matters as
the Committee deems relevant.
12.05.    Cause of Action. No legal or equitable action for benefits under the
Plan may be brought after the earliest of 90 days after the claim denial or one
year after the date the cause of action accrued. For this purpose, a cause of
action is considered to have accrued when the person bringing the legal action
knew, or in the exercise of reasonable diligence should have known, that a plan
party has clearly repudiated the claim or legal position which is the subject of
the action, regardless of whether such person has filed a claim for benefits.
The Committee’s decisions are final. As described above, an individual is
required to follow the procedures described in this Article 12 and a lawsuit
generally cannot be filed unless the claims and appeals process is complete. The
deadlines for filing a lawsuit apply regardless of whether the claims procedures
are followed, and the deadline generally will expire sooner if the claims and
appeals process has not been completed. For example, the 90-day period for
filing a lawsuit involving a Plan change or amendment starts to run as of the
date the change or amendment is first communicated to Plan participants even if
a claim is not filed.
Article 13    
Miscellaneous
13.01.    Status of Plan. The Plan is intended to be (a) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (b) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent. All book reserve accounts and
all credits and other adjustments to such book reserve accounts shall be
bookkeeping entries only and shall be utilized solely as a device for the
measurement and determination of amounts to be paid under the Plan. No book
reserve accounts, credits or other adjustments under the Plan shall be
interpreted as an indication that any benefits under the Plan are in any way
funded.
13.02.    Section 409A. It is intended that the Plan (including all amendments
thereto) comply with provisions of Section 409A, so as to prevent the inclusion
in gross income of any benefits accrued hereunder in a taxable year prior to the
taxable year or years in which such amount would otherwise be actually
distributed or made available to the Participants. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the Company’s Policy Regarding Section 409A Compliance.
13.03.    Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. For purposes of the payment
of benefits under the Plan, any and all of the Company’s assets, shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.


18

--------------------------------------------------------------------------------




13.04.    Other Benefits and Agreements. The benefits provided for a Participant
under the Plan are in addition to any other benefits available to such
Participant under any other plan or program for employees of the Company. The
Plan shall supplement and shall not supersede, modify or amend any other such
plan or program except as may otherwise be expressly provided.
13.05.    Limitations on Liability. Neither the establishment of the Plan nor
any modification thereof, nor the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Company, or
any officer or employer thereof except as provided by law or by any Plan
provision. No person (including the Company) in any way guarantees any
Participant’s book reserve account from loss or depreciation, whether caused by
poor investment performance of a deemed investment or the inability to realize
upon an investment due to an insolvency affecting an investment vehicle or any
other reason. In no event shall the Company or any successor, employee, officer,
director or stockholder of the Company, be liable to any person on account of
any claim arising by reason of the provisions of the Plan or of any instrument
or instruments implementing its provisions (except that the Company shall make
benefit payments in accordance with the terms of the Plan), or for the failure
of any Participant, Beneficiary or other person to be entitled to any particular
tax consequences with respect to the Plan, or any credit or distribution
hereunder.
13.06.    Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
13.07.    Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between the Company
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, except as otherwise
provided in a written employment agreement. Nothing in the Plan shall be deemed
to give a Participant the right to be retained in the service of the Company or
to interfere with the right of the Company to discipline or discharge the
Participant at any time.


19

--------------------------------------------------------------------------------




13.08.    No Guarantee of Tax Consequences.
(a)    The Company makes no representations or warranties and assumes no
responsibility as to the tax consequences to any Participant in the Plan.
Further, payment by the Company to a Participant (or to a Participant’s
Beneficiary or Beneficiaries) in accordance with the terms of the Plan,
including any designation of Beneficiary on file with the Committee at the time
of such Participant’s death, shall be binding on all interested parties and
persons, including such Participant’s heirs, executors, administrators and
assigns, and shall discharge the Company, its directors, officers and employees
from all claims, demands, actions or causes of action of every kind arising out
of or on account of Participant’s participation in the Plan, known or unknown,
for himself or herself, his or her heirs, executors, administrators and assigns.
(b)    No person connected with the Plan in any capacity, including, but not
limited to, the Company and its directors, officers, agents and employees, makes
any representation, commitment, or guarantee that any tax treatment, including,
but not limited to, Federal, state and local income, estate and gift tax
treatment, will be applicable to any amounts deferred under the Plan, or paid to
or for the benefit of a Participant or Beneficiary under the Plan, or that such
tax treatment will apply to or be available to a Participant or Beneficiary on
account of participation in the Plan.
(c)    Any agreement executed pursuant to the Plan shall be deemed to include
the above provisions of this Article 13.08.
13.09.    Furnishing Information. A Participant will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.
13.10.    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
13.11.    Captions. The captions of the articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.
13.12.    Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by federal law, shall be
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws, and construed accordingly.
13.13.    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Ameriprise Financial, Inc.


20

--------------------------------------------------------------------------------




360 Ameriprise Financial Center
Minneapolis, Minnesota 55474
Attn: Vice President, Benefits


with a copy to:


General Counsel’s Office


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
13.14.    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.
13.15.    Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
13.16.    Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
13.17.    Incompetent. If the Committee determines in its discretion that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s estate, as the case may be, and shall be a
complete discharge of any Company liability under the Plan for such payment
amount.
13.18.    Legal Fees To Enforce Rights After Change in Control. The Company is
aware that upon the occurrence of a Change in Control, the Board (which might
then be composed of new members), or a stockholder of the Company or of any
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute,
arbitration or litigation seeking to deny Participants the benefits intended
under the Plan. In these circumstances, the purpose of the Plan could be
frustrated. Accordingly, if, following a Change in Control, it should appear to
any Participant that the Company or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder,
or if the Company or any other


21

--------------------------------------------------------------------------------




person takes any action to declare the Plan void or unenforceable or institutes
any arbitration, litigation or other legal action designed to deny, diminish or
to recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any arbitration, litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company or any successor thereto in any
jurisdiction; provided, however, that in the event that the trier in any such
legal action determines that the Participant’s claim was not made in good faith
or was wholly without merit, the Participant shall return to the Company any
amount received pursuant to this Article 13.18. Any reimbursements shall be paid
in accordance with the Company’s Policy Regarding Section 409A Compliance.
* * * * *


22